Citation Nr: 1624577	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-16 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for residuals of a right knee injury with traumatic arthritis, flexion.

2.  Entitlement to a compensable initial evaluation for residuals of a right knee injury with traumatic arthritis, extension.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for residuals of an avulsion injury of the left patellar tendon with traumatic arthritis, flexion.

4.  Entitlement to a compensable initial evaluation for residuals of an avulsion injury of the left patellar tendon with traumatic arthritis, extension.

5.  Entitlement to an effective date prior to September 4, 2009, for the grant of service connection for residuals of a right knee injury with traumatic arthritis, flexion.

6.  Entitlement to an effective date prior to September 4, 2009, for the grant of service connection for residuals of an avulsion injury of the left patellar tendon with traumatic arthritis, flexion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction over the claims was subsequently transferred to the RO in Chicago, Illinois. 

In a July 2013 RO rating decision the Veteran was granted entitlement to separate evaluations for impairment of right and left knee extension.  As the decision did not represent a total grant of benefits sought on appeal with respect of the Veteran's service-connected knee disabilities, the claims for higher evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran did not file any document with VA expressing disagreement with the July 2013 decision granting entitlement to service connection for impairment of right and left knee extension.  However, these are manifestations of the Veteran's service-connected knee disabilities.  When the Veteran disagreed with the amount of compensation awarded for the right and left knee disabilities, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for the disabilities.  See AB, 6 Vet App at 35 (1993).  The Board is, therefore, required to consider whether a rating is warranted for impairment of extension of the right and left knee associated with the Veteran's service-connected knee disabilities.  When the Veteran appealed the rating assigned for his right and left knee disabilities, his appeal encompassed ratings for all manifestations of the conditions.  The award of the separate rating for limitation of extension could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the November 2009 rating decision.  Indeed the Supplemental Statement of the Case included the issues of higher evaluation for limitation of extension of the right and left knee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before a Veterans Law Judge of the Board in March 2016.  He was notified by a letter dated in February 2016.  In a statement dated in March 2016 the Veteran reported that he would not be able to attend the hearing in person and asked that it be rescheduled as a video conference hearing.  A hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015).  As such, the claims are remanded for the Veteran to be afforded a video conference hearing with a Veterans Law Judge at his local RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge via video conference at his local RO.  He should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

